Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 28, 2020

                                        No. 04-19-00732-CR

                                       Eric Nathaniel REEL,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR11077
                            Honorable Ray Olivarri, Judge Presiding


                                           ORDER
        Appellant’s brief was due by February 20, 2020. Neither the brief nor a motion for extension
of time was filed. On February 26, 2020, this court ordered appellant to file his brief or a motion for
extension of time by March 9, 2020. On February 26, 2020, appellant filed a motion requesting a
thirty-two day extension of time. After consideration, we GRANT the motion and ORDER
appellant to file his brief by March 23, 2020.



                                                       _________________________________
                                                       Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2020.



                                                       ___________________________________
                                                       Michael A. Cruz,
                                                       Clerk of Court